Title: To Benjamin Franklin from John Paul Jones, 20 October 1780
From: Jones, John Paul
To: Franklin, Benjamin


Sir,
L’Orient Octr. 20. 1780
It being represented to me by Saml. Wharton Esqr. & Captain Hall of Philadelphia, Mr. Robt. Mease Merchant of Virginia and Mr. Mathew Mease Purser of the Ariel that Five persons lately arrived here directly from Maryland and Pensylvania were Under the following circumstances Vizt. Mr. Cheston from Maryland confesses he has never taken an Oath of fidelity to the United States, nor taken any Active part in the Revolution, but has rather been a favorer of British Measures, and came here bound for England, as he Says, to settle his Affairs there and with intention to return to America. Captain Smith from Maryland Appears to be nearly in the same situation; he says his fortune is in the British Funds.— Mr. West from Philadelphia, is a Quaker, son of a Carpinter, and having a considerable intrest there has refused the Oath or Affirmation and was bound for England.— Doctor Brown late of the Army is set out three Days ago, as I understand, either directly for Paris, or which is more likely for St. Malo—meaning to go along Shore and to remain in England. Doctor Wilson of St. Kitts also from America and now here is bound for England.— I thought it my Duty in conformity to the Advice of Mr. Wharton &c. to apply to Comte De Maillé to prevent the Embarkation of the Four Suspected Persons above Mentioned in a Dutch Ship bound for Ostend, Until they had Obtained Your Excellencies Permission.— I hope You will approve this Step I have taken, as there are now Seven American Vessels here Richly Laden besides the Ariel; and Mr. Cheston and his three Companions being Under no Tie on their Arrival in England, would naturally give information not only of what they know here, but of what they have Seen in America.— These Men Say they are now willing to take the Oath of fidelity to the United States.— I have been Actuated in the matter only by Publick motives.— I have the honor to be with the greatest respect Sir Your Excellencies’ Most Obedient very humble Servant
Jno. P Jones
His Excellency B. Franklin &c. &c.
 
Notation: J. P. Jones L’Orient Octr 20.80
